Title: To George Washington from Theodore Foster, 18 February 1790
From: Foster, Theodore
To: Washington, George

 

Sir,
State of Rhode Island: Providence Feby 18th 1790

Knowing your Excellency to possess that Benevolence of Disposition which so much contributes to the General Happiness of the United States, and in which all the Citizens of the Union so much confide, I cannot refrain from soliciting your Attention to a Matter, which though more especially interesting to Me personally, is yet attended with such Circumstances connected with the Public, as will I hope serve to apologize for the Application.
At the Session of the General Assembly of this State holden, at Newport, in September Last an Act was passed for levying and collecting, within this State the same Duties, and in the same Manner as in the United States, a copy of which Act for your Excellency’s Information I shall forward by one of the first Packets bound from this Place to New York. By this Act the state was divided into two Districts for the purpose of collecting the Revenue Viz. those of Newport and Providence and it is probable that the same Districts will be continued in future.
At the same Session of the General Assembly I was appointed by Unanimous Consent Naval Officer for the District of Providence. The Honorable Ebenezer Thompson Esqr. was appointed Collector and William Tyler Esqr. Surveyor for the same District which offices we now respectively hold. The object of this Address is therefore to interceede with your Excellency for our Continuance in the same Offices after the New Constitution shall have taken place here which we expect will be in the Course of a few Weeks.
I am not insensible of what was once remarked, in the Reign of the Emperor Theodosius, by Symmachus the Prefect of Rome in a Letter to the Emperor Valentinian 2d “That men of Honor could always be found to supply the Offices of State: that in order to discover them the first Step was to reject all Solicitors for Places and among the Rest would certainly be found people who deserved them”. But as we are already in Office, by appointment of the Representatives of the People at large, and expect to remain under our appointments respectively until the Adoption of the New Constitution by this State, We cannot but hope that we stand on a Footing a little better than common Seekers of Office referred to in the above mentioned Quotation, more especially as it has been remarked

that your Excellency in the Appointments to Offices, under the New Government has generally favoured those Elected by the States, where similiar Offices had been established under the State Governments. And as we hope that our Appointments from the state will be considered at least as a Recommendatory Nomination, having more Weight inasmuch as the Act before mentioned, which we were appointed to carry into Execution, was passed purposely to pave the Way for the Adoption of the Constitution by this State, and which has been faithfully executed in the District of Providence to universal Satisfaction, so far as I know, and in such a Manner as to bear the most scrupelous Enquiry.
I have been informed that Representations unfavourable to us, or to some of us, have been made to your Excellency you will therefore the more readily pardon the present Address or any parts of it which otherwise might appear as indelicate in being too lengthy, too particular or too personal, especially as relating to myself.
My Appointment to the Naval Office for this District which I now hold arose not by any Means from my having advocated or in any Respect adhered to the Measures of the prevalent Party in the Legislature of th⟨is⟩ State for Several Years past. It is universally known th[r]oughout this State that I have ever been considered since the introduction of the paper Money here as belonging to that Description of the Citizens, who have been called the Menority, As a Proof of this I beg leave to mention to your Excellency that the office of First Assistant, who is the Third officer in the Government of this State, became vacant, at the Election in May 1787, by reason of the Non-Acceptance of William Waterman Esqr. who was chosen by the People, in which Cases it falls upon the Assembly to fill up the Vacances, and as Mr Waterman lived in Providence, the Assembly informed the Gentlemen who represented this Town that the Persons whom they should nominate from the Menority should be chosen. I had the Honor of being nominated by Mr John Brown who was then a Representative for Providence and of being unanimously elected and on the Persuasion of the Representatives I accepted the Office with Reluctance knowing that my Political sentiments differed from those of a Majority of the Members. It had been a Question at the same Session of Assembly whether Delegates

should be sent to the Convention then about meeting at Philadelphia. It was voted by the lower House to send them, but negatived by a Majority of one in the Upper House before I took my Seat as a Member which was the Day but one before the close of the Session. At the Session in June following I introduced a Bill in the Upper House for Sending Members to the Convention and was happy enough to obtain a Vote for it there, but such was the Effect of Party Spirit and Party Measures that the Lower House in their Turn then negatived it and no Delegates were sent from this State—After the Proceedings of the Convention were published I was pleased with the General Tenor of the Government, and did all in my Power to obtain a Convention of the People for considering and adopting it. This induced the Leaders of the opposition to the Adoption of the Government here to counteract my Election with the People at large at the next choic[e]. They succeeded on the Idea of my being too much attached to the New Constitution of which I have been assured by the Present Deputy Governor and other Members of the Legislature. Many of them however have since expressed Regret for the opposition made against Me then, and I have the satisfaction of beleiving that I now have the Good Opinion of the State at Large having as a Proof of it received my present Appointment to this Naval Office.
I was educated at, and had the Honors of the College of this State conferred on Me in the Year 1770—I married and Settled in the Town of Providence where I now have a Family. During the most gloomy Periods of the Late War and the whole of the Time that the Enemy had Possession of Rhode Island I was a Member of the General Assembly for Providence and after having Served Six Years as a Representative on my Resignation received from the Town a Vote of Thanks of which I shall take the Liberty of forwarding a Copy being the only vote of the Kind on the Records of the Town.
Mr Thompson was appointed Collector at the same Time I was appointed Naval officer of the District and with Respect to Morality and integrity of Conduct is a Gentleman of most irreproachable Character. He was for a Number of Years a Merchant of Eminence in this Town before the War. He has served with Satisfaction to the Public in a Number of important Offices in this State Civil and Military. He was sometime a Representative

for the Town in the General Assembly and during the War one of the Upper House a Number of Years. He is now Cheif Justice of the Court of Common Pleas in the County of Providence and President of the Town Council which offices he hath sustained with Reputation; His Loses by the War were great occasioned by his Property having been vested in the Continental Securities which depreciated to that Degree that he has been a great Sufferer and as he has a la[r]ge Dependent Family and is otherwise out of Business he seems to have some Claim for his Continuance in the office unless a more worthy Competitor appears which I do not expect will be the Case not to disparage any one.
Mr Tyler is a Gentleman Younger in Life than Mr Thompson—is married and Settled in this Town, he does now and for sometime past has sustained the office of a Justice of the Peace. From his Abilities, Vigilance, Activity, independent Principles of Conduct and agreeable Manners I have no Doubt of his Serving the Public with Reputation and Strict attention to the Duties of the office should he be continued under your Excellencys Administration.
The only objection to the Continuance of these Two Gentlemen in their respective offices here of which I have heard is that they have not been in Sentiment with those who were for immediately adopting the New Constitution without Amendments and in this respect have favoured some of the Measures of this State in procrastinating the calling a Convention—This I beleive will have little weight in your Excellencys Mind when it is considered that so large a Part of the People of this State have been opposed to the New Government—It is rather an Argument in Point of Federal Policy in Favour of their being continued in their offices as they now have the Confidence and Friendship of the State at large. To Continue them would therefore have a Tendency to conciliate the Mind of the State to the New Government and to obtain the Confidence of the People at large when they see that the officers whom they have elected and confided in are continued under the New Administration—On the contrary the appointment of any Persons to these offices who might Reasonably be supposed to be under the immediate Influence of some of the principal Mercantile Characters from their personal intimate friendships and Connexions would excite

uneasiness and give occasion for Distrust. With respect to their Fidelity to the United States and to Congress in the Strict unremitted and uninfluenced Execution of the Duties of their respective offices should they be continued there is not in my opinion any Doubt.
I feel happy that amidst all the Difficulties attendant on the Supreme Executive Power of the Nation arising from Misrepresentations formed from interested Motives Deception can have no Place and that whatever may be the Event of this Application the offices will not be conferred on the unworthy or those who do not deserve Confidence. That this Address may appear to your Excellency in a favourable Point of View: That the Cares and Perplexities ever attendant on the Government of a Great Nation may be alleviated by that Just Return of Gratitude and Confidence due to him who employs his Life and his Talents in promoting the Public Good and that you may long be inabled to dispense to a widely extended and flourishing empire the Blessings of a Mild Just and Equitable Government enjoying the best of all earthly Treasures the Hearts of the People and that you may ever be happy here and hereafter and the Sincere Prayers of him who begs leave to Subscribe himself with the highest Sentiments of Esteem & Respect Your Excellency’s most Obedient Servant

Theodore Foster.

